DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. In particular, Applicant states (pp. 7) that the cited prior art combined does not teach the amended limitations of claim 1. Examiner respectfully disagrees.
Claim 1 is amended to recite “prioritizing when each of the one or more files needing data removal treatment should be queued based at least in part on non-data removal tasks needing to be performed by the data access system; determining that a file of the one or more files needing data removal treatment should be queued based at least on a staleness tolerance and the non-data removal tasks needing to be performed;”
Vlachogiannis teaches a plurality of single/multi-tenant dual-queue system to process live data stream, with a live data queue (i.e., for non-data removal tasks) and a stale data queue (i.e., for files needing data removal treatment) [0036]-[0037]. The stale data queue is monitored for deletion events (fig. 7; [0091]). A deletion event may be triggered by stale data exceeding a threshold of age (i.e., staleness tolerance) or size, or the available space or server load (i.e., non-data removal tasks) below or above a threshold [0092].
	In summary, the cited prior art combined teaches the argued limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vlachogiannis et al. US patent application 2018/0077035 [herein “Vlachogiannis”], and further in view of Colesky et al. A Critical Analysis of Privacy Design Strategies. 2016 IEEE Security and Privacy Workshops, pp. 33-40 [herein “Colesky”].
Claim 1 recites “A method of operating a data access system for data processing environments comprising multiple application services and multiple storage services, the method comprising: identifying one or more files, stored in a storage service of the multiple storage services, needing data removal treatment;”
	Vlachogiannis teaches a plurality of single/multi-tenant (i.e., application services) dual-queue system to process live data stream, with a live data queue (i.e., non-data removal tasks) and a stale data queue (i.e., files needing data removal treatment) [0036]-[0037].
Claim 1 further recites “prioritizing when each of the one or more files needing data removal treatment should be queued based at least in part on non-data removal tasks needing to be performed by the data access system;”
Vlachogiannis prioritizes live data queue over stale data queue [0047].
Claim 1 further recites “determining that a file of the one or more files needing data removal treatment should be queued based at least on a staleness tolerance and the non-data removal tasks needing to be performed;”
The stale data queue is monitored for deletion events (fig. 7; [0091]). A deletion event may be triggered by stale data exceeding a threshold of age (i.e., staleness tolerance) or size, or the available space or server load (i.e., non-data removal tasks) below or above a threshold [0092].
Claim 1 further recites “populating a queue maintained in the data access system with the file;”
Vlachogiannis queues incoming live data stream at a live or stale data queue for remote processing later [0087].
Vlachogiannis does not disclose the limitations “treating the file, wherein treating the file includes removing data from the file to create an updated file; and replacing a previous version of the file in the storage service with the updated file.”
However, Colesky’s “Minimize” strategy limits usage of personal data by stripping (i.e., removing) personal data fields from the containing file (i.e., treating the file), and destroying personal data (i.e., replacing the previous version) (Colesky: IV.A, pp. 35). In other words, the containing file of personal data is updated by removing the personal data fields.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Minimize” strategy to manage individual users’ requests to complete removal of personal data, in order to meet the GDPR compliance requirements.
	Claims 7 and 14 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, wherein prioritizing when each of the one or more files needing data removal treatment should be queued is further based on the staleness tolerance.”
Vlachogiannis applies a deletion event to a subset in the stale data queue based on the age (i.e., staleness) of data such that oldest data is deleted first (i.e., prioritized) [0093].
	Claims 10 and 17 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 2, further comprising determining that a second file of the one or more files needing data removal treatment should not be queued based at least in part on the non-data removal tasks needing to be performed and the staleness tolerance.”
Stale data queue may contain transactions waiting to be acknowledged (i.e., non-data removal tasks). Vlachogiannis’ queue manager may optionally take various steps to prevent such duplicate data from being forwarded (i.e., queued) to live data queue [0053].
	Claims 12 and 18 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 1, further comprising, prior to identifying the one or more files needing data removal treatment, receiving a user anonymization request from an application service of the multiple application services.”
Vlachogiannis teaches claim 1, but does not disclose this claim; however, Colesky teaches the "Mix" strategy that processes personal data randomly within a large enough group to reduce correlation – anonymity and/or pseudonymity (Colesky: IV.B, pp. 36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Mix” strategy to manage individual users’ requests to anonymize personal data, in order to meet the GDPR compliance requirements.
Claims 13 and 15 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 4, further comprising, upon receiving the user anonymization request, logically deleting a user, wherein logically deleting the user omits the user from subsequent queries.”
Vlachogiannis teaches claim 4, but does not disclose this claim; however, Colesky teaches the "Exclude" strategy that refrains from processing a data subject's (i.e., user's) personal data (i.e., omits user from query), partly or entirely, akin to blacklisting or opt-out (Colesky: IV.A, pp. 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Exclude” strategy to manage individual users’ requests to exclude personal data, in order to meet the GDPR compliance requirements.
Claim 16 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 1, wherein: identifying one or more files needing data removal treatment is based on a blacklist table; and users are added to the blacklist table upon requesting to be deleted.”
Vlachogiannis teaches claim 1, but does not disclose this claim; however, Colesky teaches the "Exclude" strategy that refrains from processing a data subject's personal data (i.e., omits user from query), partly or entirely, akin to blacklisting (i.e., add to blacklist table) or opt-out (Colesky: IV.A, pp. 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Exclude” strategy to manage individual users’ requests to exclude personal data, in order to meet the GDPR compliance requirements.
Claims 11 and 19 are analogous to claim 6, and are similarly rejected.

Claim 8 recites “The computing apparatus of claim 7, wherein determining that a file of the one or more files marked as needing data removal treatment should be queued is based at least on a staleness tolerance and the non-data removal tasks needing to be performed.”
Vlachogiannis teaches claim 7, where the stale data queue (i.e., queue of files needing treatment) is monitored for deletion events (fig. 7; [0091]). A deletion event may be triggered by stale data exceeding a threshold of age (i.e., staleness tolerance) or size, or the available space or server load (i.e., non-data removal tasks) below or above a threshold [0092].

Claim 9 recites “The computing apparatus of claim 7, wherein altering data comprised in the file includes removing data from the file.”
Vlachogiannis teaches claim 7, but does not disclose this claim; however, Colesky’s “Minimize” strategy limits usage of personal data by stripping (i.e., altering) personal data fields from the containing file, and destroying (i.e., removing) personal data (Colesky: IV.A, pp. 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Minimize” strategy to manage individual users’ requests to complete removal of personal data, in order to meet the GDPR compliance requirements.

Claim 20 recites “The one or more computer-readable storage media of claim 14, wherein treating the file further includes changing data within the file to create the updated file.”
Vlachogiannis teaches claim 14, but does not disclose this claim; however, Colesky’s “Minimize” strategy limits usage of personal data by stripping (i.e., changing) personal data fields from the containing file (i.e., updating the file), and destroying personal data (Colesky: IV.A, pp. 35).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vlachogiannis with Colesky. One having ordinary skill in the art would have found motivation to utilize the stale data queue of Vlachogiannis’ dual-queue system in Colesky’s “Minimize” strategy to manage individual users’ requests to complete removal of personal data, in order to meet the GDPR compliance requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163